DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.
Response to Amendment
3.	Receipt of Applicant’s Amendment filed on 0107/2021 is acknowledged.  The amendment includes the amending of claims 1, 12, 14, 20, and 25.
Allowable Subject Matter
4.	Claims 1-3, 5-6, 8, 12, 14, 16-17, 20, and 25-26 are allowed and renumbered as claims 1-13.
Reasons for Allowance
5.	The following is an examiner’s statement for reasons for allowance:
Prior art fails to teach a combination of receiving from each database server of a plurality of known database servers in a distributed data storage system, an identifier of a first source version of an application schema, determining, based at least in part on the receiving, that each database server of the plurality of known database servers is currently using the first source version of the application schema, based at least in part on the determining that each database server of the plurality of known database servers is currently using the first source version of the application schema, sending a first intermediate version of a second source version of the application schema to each of 
	Specifically, although the prior art (See Vingralek) clearly teaches the updating of schemas via the use of intermediate versions as well as write-only and delete-only, the detailed claim limitations directed towards the specific sending of the first delete-only and second write-only intermediate versions to each server in a distributed server system in order to prevent data inconsistency is not found in the prior art, in conjunction with the rest of the limitations of the independent claims.
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 2-3, 5-6, 8, 16-17, 20, and 25-26 as being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2013/0318129 issued to Vingralek et al. on 28 November 2013.  The subject matter disclosed therein is pertinent to that of claims 1-3, 5-6, 8, 12, 14, 16-17, 20, and 25-26 (e.g., methods to update a schema).
U.S. PGPUB 2010/0145962 issued to Chen et al. on 10 June 2010.  The subject matter disclosed therein is pertinent to that of claims 1-3, 5-6, 8, 12, 14, 16-17, 20, and 25-26 (e.g., methods to update a schema).
U.S. PGPUB 2013/0066832 issued to Sheehan et al. on 14 March 2013.  The subject matter disclosed therein is pertinent to that of claims 1-3, 5-6, 8, 12, 14, 16-17, 20, and 25-26 (e.g., methods to update a schema).
Article entitled “Online, Asynchronous Schema Change in F1”, by Rae et al., dated 30 August 2013.  The subject matter disclosed therein is pertinent to that of claims 1-3, 5-6, 8, 12, 14, 16-17, 20, and 25-26 (e.g., methods to update a schema).
Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

April 26, 2021
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168